THIS was a bill in chancery filed October 5th, 1848, by Silas Stephens. The object of the bill was to obtain an injunction against a judgment at law in ejectment, &c.
The bill, after a statement of facts, prays a subpama for Thomas V. Messesans and Mary Ann his wife, Mary C. Hornbrook, Charles P. Hornbrook, Maria L. Hornbrook, Sanders Hornbrook, and Lillias Hornbrook, John Shanklin, and Marcus Sherwood.
Several of the defendants are alleged by the bill to be infants.
At the March term, 1849, and at the September term, 1849, the cause was continued. At the March term, 1850, the parties appeared by counsel, and submitted the cause to the Court.
The Court dissolved the injunction, said to have been theretofore granted, and dismissed the bill.
There was no guardian ad litem appointed for the infant defendants; there were no answers; there was no decree pro confesso against any of the defendants; nor was there any evidence by any of the parties. The decree, therefore, must be right.
The decree is affirmed with costs.